PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/727,838
Filing Date: 9 Oct 2017
Appellant(s): Cox et al.



__________________
John D. Damron
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Claims 1-17 and 19-21 are pending in the application.
Every ground of rejection set forth in the Office action dated 09/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The claim rejections under 35 U.S.C. § 103, set forth in the Office Action dated 09/29/2020 and from which the appeal is being taken, are being maintained by the Examiner.

Claims 1-8, 10, 12-17, 19, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Baglino et al. (US 2017/0030728) in view of Saito et al. (US 2015/0294329).
Claims 9, 11, and 20 are rejected under 35 U.S.C § 103 as being unpatentable over Baglino et al. (US 2017/0030728) in view of Saito et al. (US 2015/0294329) and McCord (US 2018/0082213).

(2) Response to Arguments
	Appellant’s arguments are italicized.
	Examiner’s responses to arguments are in bold.

Regarding claims 1, 10, and 19
	Appellant argues:
	Independent claim 1 recites, inter alia, “simulating, by the vehicle navigation system, a plurality of vehicles other than the rechargeable electric vehicle, wherein the plurality of vehicles are simulated as arriving at and departing from the first charging station prior to the estimated time of arrival at the first charging station.” No cited reference, considered alone or in combination, discloses, teaches, or suggests this feature. For this reason, the rejection of claim 1 under § 103 should be reversed.
The “usage pattern” taught by Saito is not equivalent to the feature of “simulating, by the vehicle navigation system, a plurality of vehicles other than the rechargeable electric vehicle, wherein the plurality of vehicles are simulated as arriving at and departing from the first charging station prior to the estimated time of arrival at the first charging station” recited by claim 1.
As a first example, “applying a plurality of usage patterns” and “determining a relationship between an occupancy pattern of [a] charging station and a distribution of [a] plurality of electric vehicles” is not equivalent to simulating. Saito merely teaches predicting a future usage of a charging station based on probe data—no simulation is described, taught, or suggested by Saito. For at least this reason, the rejection of independent claim 1 should be reversed.
As a second example, nothing in Saito discloses, teaches, or suggests a “plurality of vehicles [] simulated as arriving at and departing from [a] first charging station prior to [an] estimated time of arrival at the first charging station” as claimed.

Examiner’s response:
Examiner respectfully disagrees. Examiner notes that Saito is not relied upon to teach “simulating” or a “simulation” of vehicles or charge station usage. As outlined on Page 11 of the Office Action dated 09/29/2020, Examiner notes that Baglino explicitly teaches performing simulations of a host vehicle and predicting if there will be a wait at a charging station based on historical charging station use (Baglino P. [0020]) and real-time charging station use (Baglino P. [0118]). Examiner notes that the dictionary.com definition of “simulation” is “the representation of the behavior or characteristics of one system through the use of another system, especially a computer program designed for the purpose.” Examiner notes that this is precisely the type of function taught by Baglino.
While Baglino does not explicitly disclose that the simulation performed by Baglino is specifically directed toward vehicles arriving and departing from a first charging station prior to arrival, Saito renders such a consideration obvious in P. [0007] and P. [0027]:
P. [0007]: "Charging activity history of a plurality of charging stations is collected. A charging station is determined associated with a requesting electric vehicle. A future demand for the charging station is predicted based on the collected charging activity history. A predicted usage value of the charging station is provided based on the predicted future demand for an estimated time of arrival of the requesting electric vehicle at the charging station."
P. [0027]: "The probe data collected by the data center 16 from a plurality of EVs 8, 9 and 10 provides information such that the current and predicted usage condition of the charging station can be determined, as shown in FIGS. 3 and 4. The usage condition can be provided for a particular charging station of interest or for a plurality of charging stations. For example, the usage condition can be provided for charging stations 27 and 28 on the route 25 to be followed or a charging station 29 near the route being followed."
Examiner particularly notes that Saito teaches predicting a future demand based on collected charging activity history, current and predicted usage conditions of the charging station, and an estimated time of arrival of the requesting electric vehicle. Examiner notes that in the context of the dictionary definition of a simulation, the prediction of future demand is functionally equivalent to running a simulation.
Further, Examiner notes that historical and predicted charging station usage conditions must inherently consider arrival and departure of other vehicles at the charging station since current and historical usage of a charging station requires a vehicle to arrive at the station, use the charger, and then depart once charging is finished. In this way, Saito renders “simulating, by the vehicle navigation system, a plurality of vehicles other than the rechargeable electric vehicle, wherein the plurality of vehicles are simulated as arriving at and departing from the first charging station prior to the estimated time of arrival at the first charging station” plainly obvious to one of ordinary skill in the art.
Examiner further notes that Fig. 1 and Ps. [0010] and [0040] of Saito explicitly disclose a plurality of vehicles waiting for a charging station, and notes that in no case could more than one of those correspond to the host vehicle. P. [0010]: “FIG. 1 is a schematic diagram of a plurality of electric vehicles waiting to charge at a charging station”. P. [0040]: “In accordance with an exemplary embodiment of the present invention, as shown in FIG. 6, a method of monitoring usage of a charging station includes a step S11 of collecting probe data from a plurality of electric vehicles (8, 9 and 10 of FIG. 3).  The probe data includes charging activity history for the plurality of electric vehicles.  In step S12, a usage value associated with a charging station is determined based on the collected probe data.”

Appellant argues:
While the rejection of claim 1 under § 103 states “Baglino does not explicitly teach simulating, by the vehicle navigation system, a plurality of vehicles other than the rechargeable electric vehicle, wherein the plurality of vehicles are simulated as arriving at and departing from the first charging station prior to the estimated time of arrival at the first charging station,” (Office Action, p. 11), the Response to Arguments section states “Baglino clearly recites a ‘simulating’ feature in multiple instances.” Compare Office Action, p. 11 with p. 3 (citing Baglino, P [0025], [0035], and [0057]). Applicant respectfully submits the cited portions of Baglino describe predicting “remaining energy” using a “drive simulator.” Neither the cited portions of Baglino nor any portion of any cited reference discloses, teaches, or suggests “the plurality of vehicles are simulated as arriving at and departing from the first charging station prior to the estimated time of arrival at the first charging station” as claimed.

Examiner’s response:
Examiner respectfully disagrees that Saito does not teach “the plurality of vehicles are simulated as arriving at and departing from the first charging station prior to the estimated time of arrival at the first charging station” for the reasons outlined above.

Appellant argues:
The Examiner also states that the “Examiner interprets a prediction of future usage to be functionally equivalent to a simulation of future usage.” Office Action, p. 11. Applicant respectfully submits a “prediction” is not functionally equivalent to a “simulation.” As defined by the Merriam-Webster Dictionary, a simulation is “the imitative representation of the functioning of one system or process by means of the functioning of another.” The Merriam-Webster Dictionary describes a prediction as a forecast which is a calculation or prediction of some future event or condition. A prediction cannot be equated to a simulation. Saito fails to disclose, teach, or suggest a “simulation” and for this reason the rejection under § 103 should be reversed.

Examiner’s response:
Examiner respectfully notes that the dictionary.com definition of a simulation includes “the representation of the behavior or characteristics of one system through the use of another system, especially a computer program designed for the purpose”. Examiner notes both Baglino and Saito discloses representation of behavior or characteristics of a system of charging stations and vehicles through the use of computer systems, and thus are plainly representative of performing a simulation as defined by the dictionary and therefore would be common and well known to one of ordinary skill in the art prior to the effective filing date of the invention.

Appellant argues:
Second, Appellant submits Baglino fails to determine a wait time based on a simulation. The Examiner’s Response to Arguments section implies that since Baglino teaches determining a wait time Baglino inherently teaches “wherein the estimated wait time is determined based at least in part on [a] simulation.” Applicant respectfully submits nothing in Baglino discloses, teaches, or suggests a simulation and any interpretation of Baglino as suggesting a simulation is improper. For this reason, the rejection of claim 1 should be reversed.

Examiner’s response:
Examiner respectfully disagrees that Baglino fails to teach a simulation based on the above arguments, which are not repeated here for brevity.
Before listing the various ways in which Baglino teaches determining a wait time, Examiner notes that Appellant’s specification does not provide a limiting definition of “wait time”; in particular, Appellant’s specification gives examples of wait times, but does not limit a “wait time” to be purely a time spent waiting for a charging station to become available. Examiner interprets that the broadest reasonable interpretation of “a wait time for the rechargeable electric vehicle at the firs charging station” includes not only a wait time for accessing a charger, but a wait time for the vehicle to become charged once charging begins, a wait time to enter the charging station, a wait time to leave the charging station, etc.
In this regard, Baglino recites multiple instances of determining a wait time for a rechargeable electric vehicle at the first charging station:
Fig. 4C, options #404A-C: Examiner notes that three separate charging options are presented to the driver, each of which has at least two charging packs or ports available. Examiner notes that an indication of immediate availability is exemplary of a wait time of zero minutes.
Figs. 4D and 5D: #412 “Estimated charging time 20 min” - Examiner notes that a driver would certainly have to wait for their vehicle to charge if it took 20 minutes, and thus the 20 minutes of charging time in Fig. 4D is exemplary of a wait time.
P. [0048]: “Each of the options 404A-C can present availability information 406 and at least one services icon 408.  For example, this can indicate whether there is likely to be a wait at the station and what the driver (and any passengers) might do while the vehicle is being charged.”
P. [0116]: “In some implementations, when alerting the driver as above, the system can make a specific recommendation for the best charger to use and how long to charge at that location, such as along the lines of instructions 412 (FIG. 4D).  Such recommendation can favor some charging stations (e.g., a faster ones) over others.”
Examiner further notes that the claim language requires that the wait time is “based at least in part” on a simulation of a plurality of vehicles arriving and departing from the first charging station prior to the estimated time of arrival at the first charging station. However, the claims make no indication about which part of said simulation the wait time determination is based on. Indeed, the claim language allows for any aspect of such a simulation to form the basis of the wait time determination.



Appellant argues:
Finally, independent claim 1 recites, inter alia, “wherein the route is determined based on the estimated wait time at the first charging station.” No cited reference discloses, teaches, or suggests this feature. The Office Action cites Baglino as teaching this feature. Office Action, p. 10. In particular, the Office Action cites Paragraph [0048] of Baglino and states Fig. 4C [of Baglino] shows an example of how [a] user interface 200 can be updated to show available options for charging .... Each of the options 404A-C can present availability information 406 and at least one services icon 408. For example, this can indicate whether there is likely to be a wait at the station. Office Action, p. 10.
Appellant respectfully submits the cited “user interface” of Baglino which “can be updated to show available options for charging” cannot be equated to the feature of “wherein the route is determined based on the estimated wait time at the first charging station” as claimed. No determination is made in the cited portion of Baglino. For this reason, the cited portion of Baglino cannot be equated to the feature of claim 1. No other portion of Baglino overcomes this deficiency. For this reason, the rejection of claim 1 should be reversed.

Examiner’s response:
Examiner respectfully disagrees and asserts that presenting options for charging to a user to select a route based on information including whether there is likely to be a wait at a charging station as taught by Baglino is exemplary of “wherein the route is determined based on the estimated wait time at the first charging station”.
Examiner further notes that Figs. 4D and 5D of Baglino present a route with total travel time (box #220 in Fig. 4D) as well as showing an estimated charging time (#412 in both figures), which Examiner submits is exemplary of a wait time as argued above. Examiner notes that this plainly illustrates “wherein the route is determined based on the estimated wait time at the first charging station”.
Examiner yet further notes that Fig. 6B illustrates multiple available routes as well as their travel durations, and in light of Figs. 4D and 5D, it would be obvious to include charging time (which is a type of wait time) in the calculation of the total duration of each route since each route contains one or more charging locations.

Regarding claim 2
	Appellant argues:
Dependent claim 2 recites “prior to routing the rechargeable electric vehicle, updating the estimated range based on the estimated wait time.” No cited references discloses, teaches, or suggests this feature. As such, at least the rejection of dependent claim 2 should be reversed.
In the Examiner’s Response to Arguments section, the Examiner states “a wait time at a charging station does not impact how far a rechargeable electric vehicle can travel. Either the vehicle has enough energy to reach a station or it doesn't; a wait time has no bearing on the range.” Applicant respectfully submits a wait time at a charging station affects a range of an electric vehicle in that an electric vehicle consumes energy while stationary—it is possible for an electric vehicle to reach a charging station but not have enough energy to wait for an available charger at the charging station. Updating an estimated range based on an estimated wait time provides a benefit. No cited reference discloses or teaches this feature. For at least this reason the rejection of dependent claim 2 should be reversed.

Examiner’s response:
Examiner respectfully disagrees and notes that Baglino in fact does render obvious “prior to routing the rechargeable electric vehicle, updating the estimated range based on the estimated wait time”. As argued above, Baglino discloses determining how long a rechargeable electric vehicle would take to recharge at a charging station (see Figs. 4D and 5D) and that it would be obvious to include charging time (which is a type of wait time) in the calculation of the total duration of each route since each route contains one or more charging locations. As shown in Fig. 6B, multiple routes are presented to the driver for selection, each with differing total distances and total durations (both of which are displayed for the user). Examiner asserts that the charging time (again, a type of wait time) affects the total trip duration, and as outlined in P. [0055], affects total range.
Examiner notes that P. [0055] discloses determining multiple routes to present to a driver based on a driver’s prioritization of speed or scenic driving. Examiner submits that presenting a driver with a shorter route and a longer route is exemplary of updating an estimated range of the vehicle because it requires determining how far the vehicle can travel before being recharged in order to reach its destination. The length of each route affects how many times the vehicle will need to stop to charge, which thereby affects the total duration based on how long the driver needs to wait at each charging station for the vehicle to charge. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that a system presenting routing options prioritizing speed as well as scenic views would update the estimated range when determining total distance for a route, and to factor in charging (waiting) time when calculating route duration and thereby determining which routes to prioritize and present to a driver.
P. [0055]: “FIG. 6B shows an example where the system presents options to the driver to choose between.  For example, the trip information area 220 here contains an options area 606 that shows options 608A-B. For example, the option 608A contains a short route (350 miles) that will require only one charging stop.  This option may be attractive to a driver who [prioritizes] speed in order to make the trip faster.  The option 608B, in contrast, includes a scenic route and therefore corresponds to a longer route (500 miles), which will require two charging stops.  The respective routes can be shown on the map area 204.  The option that the driver selects will trigger the system to plan the route accordingly.”

Regarding claim 3
Appellant argues:
Claim 3 recites “wherein the route is an optimal planned route based on the estimated wait time and an estimated charging time of the rechargeable electric vehicle.” No cited reference discloses, teaches, or suggests this feature. The Office Action cites Baglino as teaching this feature. Appellant disagrees. The cited portion of Baglino describes a system which “presents options to the driver.” Office Action, p. 12. The Examiner explains that “Baglino is capable of factoring in wait time and estimated charging time of the vehicle for route determination and that a user of the method and system might reasonably consider the determined route to be optimal.” Office Action, p. 13. Appellant respectfully submits whether or not a user considers a route to be optimal has no bearing on whether the reference discloses a route being “an optimal planned route based on the estimated wait time and an estimated charging time of the rechargeable electric vehicle” as claimed. Nothing in Baglino or any other reference, alone or in combination, discloses, teaches, or suggests this feature. For this reason the rejection of dependent claim 3 should be reversed.

Examiner’s response:
Examiner respectfully notes that P. [0055] recites ““FIG. 6B shows an example where the system presents options to the driver to choose between.  For example, the trip information area 220 here contains an options area 606 that shows options 608A-B. For example, the option 608A contains a short route (350 miles) that will require only one charging stop.  This option may be attractive to a driver who [prioritizes] speed in order to make the trip faster.  The option 608B, in contrast, includes a scenic route and therefore corresponds to a longer route (500 miles), which will require two charging stops.  The respective routes can be shown on the map area 204.  The option that the driver selects will trigger the system to plan the route accordingly.”
Examiner notes that optimality of a route is not defined in Appellant’s specification in any specific way. Further, the optimality of a route is subjective based on the driver. As Baglino discloses in P. [0055], a driver prioritizing speed would find route #608A to be optimal when presented with options #608A-B, and a driver prioritizing scenic views would find route #608B to be optimal when presented with options #608A-B. In the case of the driver prioritizing speed, the route with the lowest duration would be optimal from their point of view, and as outlined above, it would be obvious to incorporate wait time for a charger and/or charging duration in the determination of the fastest, and thereby optimal, route.

Regarding claim 8
Appellant argues:
Claim 8 recites “wherein the estimated wait time at the first charging station is further determined based at least in part on one or more of historical waiting data for the first charging station and real time waiting data for the first charging station.” The Office Action cites Baglino as teaching this feature. The cited portion of Baglino describes informing a driver about “an availability of [a charging] station and its chargers.” See Office Action, p. 15. Applicant respectfully submits availability of charging stations and chargers is not equivalent to estimating a wait time. For this reason, the rejection of dependent claim 8 should be reversed.



Examiner’s response:
Examiner notes that the claim is presented in the alternative: the estimated wait time is based at least in part on “one or more of” historical waiting data and real time waiting data. Examiner notes Baglino teaches both as outlined in Office Action of 09/29/2020, but for the sake of brevity reproduces citations indicating wait time being based on real-time waiting data for the first charging station:
 Fig. 4C, options #404A-C: Examiner notes that three separate charging options are presented to the driver, each of which has at least two charging packs or ports available. Examiner notes that an indication of immediate availability is exemplary of a wait time of zero minutes.
P. [0048]: “Each of the options 404A-C can present availability information 406 and at least one services icon 408.  For example, this can indicate whether there is likely to be a wait at the station and what the driver (and any passengers) might do while the vehicle is being charged.”
P. [0112]: “The subset of charging stations is monitored in real time.  From time to time (e.g., on the order of once a minute or more often) the system evaluates the charging stations on the list.”
P. [0118]: “Real-time information relating to charging stations can be taken into account.  In some implementations, information such as the options 404A-C and/or the box 406 (FIG. 4C) can be presented.  For example, regarding each charging station the driver can be informed about relevant traffic congestion, a fill level provided by the station, and/or an availability of the station and its chargers.”

Regarding claim 9
Appellant argues:
Applicant respectfully submits estimating a wait time at a charging station for a vehicle en route to the charging station is a vastly different challenge than modeling wait times for callers calling into a call center. For example, a caller’s wait time is determined based only on those callers who have already called into the call center. On the other hand, a vehicle’s wait time for a charging station at which the vehicle has not yet arrived is based not only on those vehicles already at the charging station but also vehicles whose drivers have not yet even decided to stop at the charging station. The many variables weighing on the estimation of the wait time at the charging station for a vehicle en route to the charging station are so far above and beyond the simple determination of a caller’s wait time for the caller who has already called in to the call center that the Office Action’s equating of the wait time of the claims with the caller’s waiting times of McCord is unreasonable. For this reason, the rejection of dependent claim 9 should be reversed.

	Examiner’s response:
Examiner respectfully notes that Appellant’s characterization that “a vehicle’s wait time for a charging station at which the vehicle has not yet arrived is based not only on those vehicles already at the charging station but also vehicles whose drivers have not yet even decided to stop at the charging station” is not reflected in the claims. Rather, Appellant’s claim 1 merely recites “determining, by the vehicle navigation system, an estimated wait time for the rechargeable electric vehicle at the first charging station, wherein the estimated wait time is determined based at least in part on the simulation” [Examiner’s emphasis added], which Examiner interprets is taught by Baglino and Saito as outlined above, and that “the estimated wait time at the first charging station is further determined based on a partially observable Markov decision process” as taught by McCord P. [0047], [0052], and [0074]. Relatedly, Appellant’s claims 1 and 9 do not recite “many variables weighing on the estimation of the wait time at the charging station for a vehicle en route to a charging station”.
Examiner more particularly notes that McCord is merely relied upon to teach specifically using a Markov process for determining wait time, and notes that the combination of Baglino and Saito already teach determining a wait time as required by claim 1. Thus, McCord is not relied upon for such a determination, merely that it would be obvious to apply the known technique of using a Markov process to determine wait times as taught by McCord in the system which already determines wait times based on historical, predicted, and current usage as taught by Baglino and Saito in order to yield the predictable result of determining a wait time with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
Conferees:
/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645         
                                                                                                                                                                                               /JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.